DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I to claims 1-17 in the reply filed on 7/30/2021 is acknowledged.
Claims 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/30/2021.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/551,983, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In this case, the provisional application (61/551983) does not support applying a bondable polymer to the electroplated graphene layer.
For the purpose of examination, claims 1-17 will be examined with a filing date of 10/23/2012.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "the surface" in the 1st line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
It will be assumed the surface actually describes the substrate.
Claim 6 recites the limitation "the drying of bondable polymer" in the 1st line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
It will be assumed this is the removing air step.
Claim 16 recites the limitation "the conductive surface" in the 3rd line.  There is insufficient antecedent basis for this limitation in the claim.
It will be assumed “the conductive surface” is the nickel surface as per line 2 of the claim.
 Claim 16 recites the limitation "carrier fluid" in the 7th line.  There is insufficient antecedent basis for this limitation in the claim.
It will be assumed that "carrier fluid" is water as per line 3 of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 7, 9-11, 13, 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent application 2013/02177222 of Johnson et al in view of Wu et al “Field Emission of Single-Layer Graphene Films Prepared by Electrophoretic Deposition” in Advanced Materials, 21, 2009, p. 1756-1760, US patent application 2013/0156678 of Banerjee et al, US patent application 2010/0006445 of Tomantschger and Mohajerani et al "Morphological and thickness analysis for PMMA spin coated films" Journal of Optoelectronics and Advanced Materials, 9, 12, 2007, p. 3901-3906.
As to claims 1, 15 and 16, Johnson teaches a method of making a composite comprising:
providing a conductive surface on a substrate and depositing a graphene layer on the conductive surface (Johnson, [0022] and [0028]);
applying a layer of polymer containing a solvent such that the polymer is chemically bondable to the graphene (Johnson, [0027] and [0059]);
 and baking the substrate comprising the graphene layer and polymer layer to remove solvent (as well as gases such as air) between the graphene layer and the bondable polymer layer (Johnson, [0027] and [0059]).
Johnson does not specifically teach plating a conductive surface on the substrate such that the plated layer is a nickel layer.
Johnson also does not teach utilizing an electroplating method for the graphene deposition process or removing the carrier fluid (i.e. water) after the plating process.
Johnson also does not specifically teach the viscosity of the solvent-containing polymer.
Wu teaches of an alternative method from CVD-type processes for depositing graphene on a conductive substrate. Wu teaches that by utilizing an electrophoretic deposition process a more uniform and controlled thickness of the deposited film can be obtained (Wu, p. 1756 2nd thru 6th paragraphs and p. 1759 last 2 paragraphs).
Wu additionally teaches utilizing flat graphene sheets/flakes that are on the micrometer scale in the lateral direction and depositing them by an electrochemical deposition process from a carrier fluid (alcohol) suspension in a vessel (Wu, p. 1756 6th paragraph thru p. 1757 1st paragraph, Fig. 2b).
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (MPEP 2144.05 I).
As such one of ordinary skill in the art would be motivated to substitute the method of graphene deposition in order to obtain a uniform and controllable coating of graphene by the electrochemical deposition process in order to produce a predictable result in the formation of the desired graphene layer.
Therefore to a person of ordinary skill in the art at the time of invention, it would have been obvious to modify Johnson as per Wu so as to utilize the electrochemical deposition process as the method for depositing the graphene layer in order to produce a predictable result in the formation of a uniform and controllable graphene layer on the conductive surface of the substrate.
As modified, Johnson in view of Wu does not specifically teach plating a conductive surface on the substrate such that the plated layer is a nickel layer.
Johnson in view of Wu also does not removing the carrier fluid (i.e. water) after the plating process.
Johnson in view of Wu further does not specifically teach the viscosity of the solvent-containing polymer.
Banerjee teaches of an alternate method from CVD for depositing graphene layers on a conductive substrate (Banerjee, [0002] – [0004]).
Banerjee teaches that by utilizing an electrophoretic deposition process, rapid, facile and scalable processes of graphene deposition can be developed (Banerjee, [0005]) including smoother and better aligned formed films (Banerjee, [0093]).
Banerjee additionally teaches providing a conductive substrate including a metal coated insulating substrate within a plating vessel and depositing graphene from an aqueous suspension of graphene (Banerjee, [0034] – [0035], [0040] - [0044]).
Banerjee teaches that alcohol solution such as those of Wu and aqueous solution are both viable solvents for deposition (Banerjee, [0042]).
Banerjee also teaches that nickel is a useful conductive substrate for the deposition process (Banerjee, [0040]).
Finally Banerjee teaches after the deposition/plating process, removing the graphene plated substrate from the vessel and drying the carrier solution/water to remove the solvent from the substrate/film (Banerjee, [0049] and [0053]).
Therefore it would be obvious to one of ordinary skill in the art at the time of invention to modify Johnson as per Banerjee so as to utilize the desired deposition parameters to obtain smoother and more aligned graphene films as well as modify Wu 
As modified, Johnson in view of Wu and Banerjee does not specifically teach plating a conductive surface on the substrate such that the plated layer is a nickel layer.
Johnson in view of Wu and Banerjee also does not specifically teach the viscosity of the solvent-containing polymer.
Tomantschger teaches of overall electrochemical deposition processes and apparatus (Tomantschger, [0001]).
Tomantschger additionally teaches that in coating a substrate (for example an insulating substrate) with a conductive surface to prepare the substrate for additional electrochemical deposition processes, one of ordinary skill in the art can electrolessly plate the substrate with the desired conductive material (including nickel such as suggested by Banerjee, [0040]) to render the substrate sufficiently conductive (Tomantschger, [0147], [0148] and [0189]).
Therefore it would be obvious to one of ordinary skill in the art at the time of invention to modify Johnson in view of Wu and Banerjee as per Tomantschger so as to plate a substrate with a conductive (nickel) layer to render the substrate sufficiently conductive for further electroplating processes.
As modified, Johnson in view of Wu, Banerjee and Tomantschger do not specifically teach the viscosity of the solvent-containing polymer that is applied to the graphene layer.
Mohajerani teaches of spin coating process for polymethylmethacrylate (PMMA) from a 1,2 dichloroethane solution (Mohajerani, Abstract
It is noted that Johnson utilizes spin coating PMMA as the applied polymer layer on the graphene layer (Johnson, [0027] and [0059]).
Mohajerani additionally teaches that the viscosity of PMMA coated by the spin coating process is a result effective variable of the concentration of polymer material in the solvent (Mohajerani, section 3.3, Fig. 4 and Table 3).
As shown in Fig. 4 and Table 3, as the concentration of polymer increases, the viscosity increases. It is also specifically shown that the viscosity is between 1 and 2.37 centipoise (cp). Additionally, effective thickness films are produced at any concentration (thus viscosity) as shown in Table 2 and Fig. 3 (Mohajerani, section 3.2).
A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness (MPEP 2144.05 I).
As such one of ordinary skill in the art would expect a predictable result in the formation of a PMMA film by the spin coating process by utilizing the desired viscosity of the solvent-containing polymer. Additionally, the viscosity can be optimized to obtain the desired thickness through routine experimentation as shown by Mohajerani.
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 II).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to modify Johnson in view of Wu, Banerjee and Tomantschger as per Mohajerani so as to utilize the desired viscosity of the solvent-containing polymer in order to produce a predictable result in the formation of the polymer film. 
As to claim 2, Johnson in view of Wu, Banerjee, Tomantschger and Mohajerani teach to the method of claim 1.
Johnson teaches the substrate is a flat surface (Johnson, [0020]).
Wu teaches the substrate is a flat surface (Wu, Fig. 2b).
Banerjee teaches the substrate is a flat surface, shaped surface or formed surface (Banerjee, [0040]).
Tomantschger teaches that substrate for electroplating include fiber materials (Tomantschger, [0147]).
As to claim 3, Johnson in view of Wu, Banerjee, Tomantschger and Mohajerani teach to the method of claim 1.
Johnson in view of Wu do not teach the specific composition of the substrate.
Banerjee teaches that substrates for electrodeposition of graphene include non-conductive substrates that are then coated with a conductive/metal layer (Banerjee, [0040]).
Tomantschger teaches that non-conductive substrates such as plastics are plated with a conductive surface before additional plating processes are conducted (Tomantschger, [0189], [0192] and [0148]).
As such it would be obvious to one of ordinary skill in the art to modify Johnson in view of Wu, Banerjee as per Tomantschger so as to utilize the desired substrate composition in order to produce a predictable result in providing a suitable substrate for deposition processing.
As to claim 4, Johnson in view of Wu, Banerjee, Tomantschger and Mohajerani teach to the method of claim 1.
Johnson does not teach that the substrate is formed before the plating of the conductive surface on the substrate.
Wu teaches that the substrate is formed before coating the substrate with a conductive layer prior to the graphene deposition process (Wu, p. 1756 7th paragraph and Fig. 2b). As seen in Wu, a glass substrate is coated with indium tin oxide, therefore the glass must be formed before the coating can be formed.
Banerjee teaches that an insulating substrate can be coated with a conductive material prior to the graphene deposition (Banerjee, [0040]). 
As such the substrate must be formed before it can be coated prior to the graphene deposition.
Tomantschger further teaches taking a formed substrate and electrolessly plating it with nickel before subsequent plating processes (Tomantschger, [0192] and [0189]).
Therefore it would be obvious to one of ordinary skill in the art at the time of invention to form the substrate prior to the initial conductive plating process so as to have a substrate to further process.
As to claim 5, Johnson in view of Wu, Banerjee, Tomantschger and Mohajerani teaches to the method of claim 1.
Johnson in view of Wu do not teach that the drying to remove the carrier fluid is done in a vacuum-furnace chamber.
Banerjee teaches that after the electrochemical deposition process of the graphene layer, drying the substrate under vacuum at increased temperature (thus in a vacuum-furnace chamber), thus removing gas and solvent from the plated substrate (Banerjee, [0049]
Therefore it would be obvious to one of ordinary skill in the art at the time of invention to modify Johnson in view of Wu as per Banerjee so as to utilize a vacuum-furnace chamber to drying the plated substrate in order to remove any gas/solvent.
As to claim 7, Johnson in view of Wu, Banerjee, Tomantschger and Mohajerani teaches to the method of claim 1.
Johnson additionally teaches that the polymer is PMMA (Johnson, [0027] and [0059]) which is a thermoplastic.
As to claims 9-11, Johnson in view of Wu, Banerjee, Tomantschger and Mohajerani teaches to the method of claim 1.
Johnson does not teach the specific flake sizes.
Wu teaches of an alternative method for depositing graphene on a conductive substrate. Wu teaches that by utilizing an electrophoretic deposition process a more uniform and controlled thickness of the deposited film can be obtained (Wu, p. 1756 3rd thru 6th paragraphs and p. 1759 last 2 paragraphs).
Wu additionally teaches utilizing flat graphene sheets/flakes that are on the micrometer scale in the lateral direction and depositing them by an electrochemical deposition process from a carrier fluid (alcohol) suspension in a vessel (Wu, p. 1756 6th paragraph thru p. 1757 1st paragraph, Fig. 2b).
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (MPEP 2144.05 I).
Therefore to a person of ordinary skill in the art at the time of invention, it would have been obvious to modify Johnson as per Wu so as to the desired flake size within the electrochemical deposition process in order to produce a predictable result in the 
As to claim 13, Johnson in view of Wu, Banerjee, Tomantschger and Mohajerani teaches to the method of claim 1.
Johnson teaches that graphene likes to be deposited on copper or nickel surfaces (Johnson, [0022]).
Banerjee additionally teaches that graphene likes to be deposited on copper or nickel surfaces (Banerjee, [0040]).
Tomantschger also teaches that the known plated conductive surface include nickel to make substrates sufficiently conductive for further plating processes (Tomantschger, [0148] and [0192]).

Claims 6, 12 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson in view of Wu, Banerjee, Tomantschger and Mohajerani as applied to claims 1 or 16 above, and further in view of US patent 5,360,582 of Boyd et al.
As to claims 6, 12 and 17, Johnson in view of Wu, Banerjee, Tomantschger and Mohajerani teach to the methods of claims 1 and 16.
Johnson and Mohajerani each disclose after applying the polymer layer, drying the substrate by heating the substrate to remove solvent from the polymer layer (Johnson, [0059] and Mohajerani, section 2.4).
Johnson and Mohajerani do not specifically teach utilizing a vacuum-furnace chamber to facilitate the drying process.
Boyd teaches of polymer processing and methods thereof (Boyd, col 4 lines 15-17).
Boyd teaches that polymers including PMMA that are spin coated onto a substrate are dried by heating in a vacuum oven to facilitate solvent removal from the polymer film (Boyd, col 9 lines 15-60 and col 13 lines 24-52).
As such one of ordinary skill in the art would be motivated to substitute the vacuum oven facilitated drying process of Boyd within Johnson and Mohajerani to produce a predictable result in the removal of solvent from the applied polymer layer.
Therefore to a person of ordinary skill in the art at the time of invention, it would have been obvious to modify Johnson in view of Wu, Banerjee, Tomantschger and Mohajerani as per Boyd so as to substitute the vacuum oven facilitated drying process of Boyd to produce a predictable result in the removal of solvent from the applied polymer layer.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson in view of Wu, Banerjee, Tomantschger and Mohajerani as applied to claim 1 above, and further in view of US patent application 2005/0196636 of Kawakami et al.
As to claim 8, Johnson in view of Wu, Banerjee, Tomantschger and Mohajerani teach to the method of claim 1.
Johnson in view of Wu, Banerjee, Tomantschger and Mohajerani do not teach the polymer is a mixture of a thermoplastic and thermosetting plastic.
Kawakami teaches a protective overcoat on a composite structure (i.e. substrate with deposited metal and/or non-metal layer) can comprises singular compositions such Kawakami, [0056] - [0059]).
Kawakami also teaches that such polymer layers can be deposited by spin coating processes (Kawakami, [0088]).
As such one of ordinary skill in the art would be motivated to substitute the known singular PMMA composition for the polymer layer with co-polymeric materials of the desired composition in order to obtain a predictable result in a protective polymer coating on the composite substrate structure.
Therefore to a person of ordinary skill in the art at the time of invention, it would have been obvious to modify Johnson in view of Wu, Banerjee, Tomantschger and Mohajerani as per Kawakami so as to utilize co-polymeric materials of the desired composition as the applied polymer layer in order to obtain a predictable result in a protective polymer coating on the composite substrate structure.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson in view of Wu, Banerjee, Tomantschger and Mohajerani as applied to claim 3 above, and further in view of US patent application 2010/0209731 of Hamano.
As to claim 14, Johnson in view of Wu, Banerjee, Tomantschger and Mohajerani teach to the method of claim 3.
Johnson in view of Wu, Banerjee, Tomantschger and Mohajerani do not teach that the substrate is a grass which is bamboo.
Hamano teaches of non-conductive substrates that are plated with metal layers (Hamano, [0021] and [0018]).
Hamano additionally teaches that the substrate is bamboo and that the metal layer can be electrolessly plated on the substrate (Hamano, [0034] – [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Johnson in view of Wu, Banerjee, Tomantschger and Mohajerani as per Hamano so as to utilize bamboo as the non-conductive substrate to which a metal layer is plated thereon as Hamano discloses this within the art and thus such a modification would produce a predictable result in the utilization of the desired substrate for further plating processing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,951,436. Although the claims at issue are not identical, they are not patentably distinct from each other because the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/Primary Examiner, Art Unit 1794